Citation Nr: 0525662	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-36 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service connected psoriasis.  

2.  Entitlement to a rating in excess of 10 percent for the 
service connected psoriatic arthritis of the right foot.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected psoriatic arthritis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1984.

This appeal arises from an August 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO).

A review of the veteran's March 2005 testimony suggests that 
she may wish to pursue additional claims to include whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for depression and 
entitlement to service connection for psoriatic arthritis of 
additional joints.  Accordingly, the RO should contact the 
veteran and determine whether she wishes to pursue any 
additional claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected psoriasis and 
psoriatic arthritis of the right and left feet.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the VA examiner did not have the veteran's claims 
file for review at the time of the June 2004 examination.  
The veteran has requested that another VA rating examination 
be conducted.  She has stated that the service connected 
disabilities on appeal have increased in severity since the 
last VA rating examination.

Moreover, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In this case, the recent VA 
rating examination is inadequate to fully and fairly evaluate 
the veteran's claims as it does not contain all necessary 
clinical findings.  Accordingly, the veteran should be 
afforded another VA examination to address all appropriate 
rating criteria to include the old and new rating regulations 
for skin disability.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, with regard to the claim for 
a higher evaluation for psoriatic arthritis, the VA examiner 
should address the factors mandated in DeLuca in the report 
of examination.


The veteran testified in March 2005 that she had applied for 
Social Security Administration (SSA) disability benefits.  
The Court has held that the VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's claim 
for unemployability for SSA purposes.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, the RO must 
request complete copies of the SSA decision and records 
utilized in considering the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Pittsburgh VA 
medical system.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician.  The 
physician must review the veteran's 
claims folder prior to the examination 
and all necessary diagnostic testing 
should be accomplished.  

With regard to the claim for a higher 
rating for psoriasis, the physician 
should indicate whether there is evidence 
of constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or whether there is 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant manifestations.  The physician 
should indicate whether there is evidence 
that more than 40 percent of the entire 
body or more than 40 percent of exposed 
areas are affected; or, whether constant 
or near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
during the past 12 month period.

If psoriasis involves the head, face, or 
neck, the physician should indicate 
whether 1) the involvement is five or 
more inches (13 or more cm.) in length; 
2) the involvement is at least one-
quarter inch (0.6 cm.) wide at the widest 
point; 3) the surface contour of the 
involved area is elevated or depressed on 
palpation; 4) the area involved is 
adherent to underlying tissue; 5) the 
skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.); 6) the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches; 
7) the underlying soft tissue is missing 
in an area exceeding six square inches; 
or, 8) the skin is indurated and 
inflexible in an area exceeding six 
square inches.  The physician should also 
indicate whether there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of a feature or 
paired set of features (nose, chin, 
forehead, eyes to include eyelids, ears, 
cheeks, lips); and, if so, the feature(s) 
so affected should be identified.

With regard to psoriatic arthritis of the 
feet, the physician should indicate 
whether the veteran's psoriatic arthritis 
is an active or inactive process.  If the 
psoriatic arthritis is an active process, 
does the psoriatic arthritis cause 
definite impairment of health, severe 
impairment of health, or total 
incapacitation.  Does the veteran 
experience incapacitating exacerbations 
due to the psoriatic arthritis.  If so, 
what is the frequency of the 
exacerbations per year.  The physician 
should identify each joint in which there 
is active psoriatic arthritis or chronic 
residuals of psoriatic arthritis.  For 
each such joint, the physician should 
report the range of motion, identify the 
specific excursions of motion, if any, 
accompanied by pain, and identify any 
objective evidence of pain.  Tests of 
joint movement against varying resistance 
should be performed.  To the extent there 
is any incoordination, weakened movement 
or excess fatigability, it should be 
described in terms of the degree of 
additional loss of range of motion.  The 
physician should also express an opinion 
as to whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups and, to the 
extent possible, assess the degree of 
additional range of motion loss on 
repeated use or during flare-ups.  Each 
of the above criteria must be addressed 
by the physician.   

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include 
consideration of the old and new rating 
criteria pertaining to the evaluation of 
skin disorders and the veteran and her 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




